EXHIBIT 10.8

AMENDMENT TO THE

SALARY AND INCENTIVE AWARD DEFERRAL PLAN

FOR

SELECTED EMPLOYEES OF

HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

        The Salary and Incentive Award Deferral Plan for Selected Employees of
Honeywell International Inc. and Its Affiliates (the “Plan”), is hereby amended
effective immediately, by replacing the fifth paragraph of Section 7 of the Plan
in its entirety with the following paragraph:

  “As permitted by IRS Notice 2005-1 and subsequent guidance published under
Code section 409A, (i) an eligible employee who elected to defer all or part of
the Incentive Award earned in 2004 and payable in 2005 was permitted to
completely cancel this election during a period that began no earlier than
January 1, 2005 and ended no later than March 15, 2005, (ii) an eligible
employee who elected to defer all or part of the Incentive Award earned in 2005
and payable in 2006 was permitted to completely cancel this deferral election
during a period that will end no later than December 31, 2005 and (iii) an
eligible employee who is actively employed and who elected to defer Base Annual
Salary earned in 2002, 2003 and/or 2004 will be permitted to change the form
and/or timing of the distribution of amounts attributable to such deferrals no
later than December 31, 2007, provided however that any re-deferral (A) must
apply only to amounts that would not otherwise be payable in the year in which
the re-deferral occurs (the “re-deferral year”), (B) may not cause an amount to
be paid in the re-deferral year that would not otherwise be payable in the
re-deferral year, and (C) satisfy the Plan rules for re-deferrals of Deferral
Amounts that are not subject to the requirements of Code section 409A.” 


        IN WITNESS WHEREOF, pursuant to the authority granted to me by the
Management Development and Compensation Committee of the Board of Directors on
July 28, 2006, the Plan is hereby amended this 20th day of December, 2006.

/s/ Thomas W. Weidenkopf  By:    THOMAS W. WEIDENKOPF  Honeywell International
Inc.  Senior Vice President – Human Resources and Communications 


--------------------------------------------------------------------------------



AMENDMENT
TO THE
SALARY AND INCENTIVE AWARD DEFERRAL PLAN
FOR
SELECTED EMPLOYEES OF HONEYWELL INTERNATIONAL INC.
AND ITS AFFILIATES

        The Salary and Incentive Award Deferral Plan for Selected Employees of
Honeywell International Inc. and Its Affiliates is hereby amended, effective
January 1, 2007, by replacing the first sentence of Section 3(b) of the Plan in
its entirety with the following sentence:

  “A Participant may elect to defer an amount not greater than one hundred
percent of an incentive award payable pursuant to the terms of the Honeywell
International Inc. Incentive Compensation Plan for Executive Employees (or any
successor plan) (the ‘Incentive Plan’) or the Honeywell Capital Management LLC
Incentive Compensation Plan (or any successor plan) (the ‘HCM Incentive Plan’)
(each an ‘Incentive Award’), unless the terms of either plan prohibit such a
deferral.” 


--------------------------------------------------------------------------------